Citation Nr: 0414332	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  98-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection claims as not well grounded.  In a June 
2001 rating decision the RO re-adjudicated the matters on 
appeal upon de novo review.

In August 2001, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In April 2002 the 
Board undertook additional development of the evidence in 
this case.  The veteran was accorded an examination for 
disability evaluation purposes in April 2003.  In June 2003, 
the Board remanded the case to the RO.  The RO issued a 
supplemental statement of the case in January 2004 and then 
returned the case to the Board in April 2004.

The Board notes that in a May 2004 brief the veteran raised 
the issue of entitlement to an increased rating for his 
service-connected left knee disability.  Statements provided 
at his personal hearing in August 2001 may also be construed 
as raising a claim for service connection for a psychiatric 
disorder.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran's right knee disorder was first identified 
many years after his release from service and is not shown to 
be related to any incident of his service or to his service-
connected left knee disability.

3.  The veteran's tinnitus was first identified many years 
after his release from service and is not shown to be related 
to any incident of his service.


CONCLUSIONS OF LAW

1.  The veteran's right knee disorder was not incurred in or 
aggravated by active service, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  The 
veteran was notified of the provisions of the VCAA and how it 
applied to his service connection claim by correspondence 
issued in June 2001 and October 2003.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the initial RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that the decision 
in Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the RO, in essence, denied entitlement 
to service connection in a March 1998 rating decision.  Only 
after that rating action was promulgated did VA provide 
notice regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on May 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

In this case, the June 2001 and October 2003 VCAA notice 
letters provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  Although the letters did not specifically 
address the VCAA "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the January 2004 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the June 2001 and October 2003 
notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the service connection issues on appeal 
have been requested or obtained.  He was notified of the 
pertinent evidence obtained by VA during the course of this 
appeal and informed of the evidence necessary to substantiate 
his claims.  On several occasions he was requested to provide 
information identifying evidence pertinent to his claims.  
Therefore, the Board finds further attempts to obtain any 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that VA medical opinions pertinent to the issues on 
appeal were obtained in November 1997, April 2003, and 
September 2003.  In light of the long interval between the 
veteran's separation from active service and his reported 
onset of tinnitus, as well as, his acknowledged intervening 
recreational and occupational noise exposure, the Board finds 
there is no reasonable possibility that an additional medical 
etiology opinion would be of sufficient probative value to 
substantiate the claim.  For similar reasons, the Board finds 
an opinion as to the contentions that the disorder is due to 
a head injury during service or secondary to a service-
related psychiatric disorder is not required.  The available 
medical evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service Connection Claims
Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment for a right knee disorder or 
tinnitus.  Records show the veteran was hospitalized for 
observation for suspected brain concussion in April 1954 
after having struck his forehead and face on the bottom of a 
pool while diving.  The report noted the veteran had been 
observed for 2 days and that a suspected brain concussion had 
not been found.  The veteran was released to duty.  A June 
1954 report noted the veteran complained of slight headaches 
and blacking out when forced to bend over or remain in one 
position for any length of time.  The examiner's impression 
was post-concussion syndrome.  A November 1954 report found 
the veteran's complaints were primarily related to a neurotic 
pattern on top of mild post-concussion headaches.  Records 
dated in June 1955 show the veteran sustained a left knee 
injury in a fall down stairs while walking to a parking lot.  
The veteran's June 1955 separation examination revealed 
normal clinical neurologic and general ear evaluations.  It 
was noted that his left knee subacute pre-patellar bursitis 
was subsiding.  The veteran's DD Form 214 indicates his most 
significant duty assignment was with an armored cavalry unit.

In statements in support of a June 1955 service connection 
claim the veteran reported symptoms associated with an injury 
to his left knee during active service.  In sworn statements 
dated in October 1955, M.P.P. and B.E.P., identified as 
fellow servicemen, recalled the veteran having injured his 
left knee when he fell down stairs while walking to a parking 
lot adjoining the company area.  A November 1955 rating 
decision established service connection for chronic left 
infrapatellar bursitis.

On VA examination in April 1961 the veteran complained of 
left knee problems which were aggravated by his farming 
activities.  The examiner noted he walked about the room in a 
normal manner with no evidence of a limp.  He was able to 
stand and jump on his toes, run in place in a normal manner, 
and squat on both heels without difficulty.  There was full 
range of motion with no evidence of discomfort on motion, 
swelling, crepitus, erythema, deformity, tenderness to 
palpation, muscle atrophy, weakness, synovitis, or 
instability to either knee.  X-rays revealed a normal right 
knee.

At his VA audiology and ear disease examinations in August 
1995 the veteran reported he first began to experience 
buzzing tinnitus 20 years earlier and that the onset had not 
been associated with any specific event.  He reported a loud 
noise exposure history including 2 years of artillery noise 
in service, occasional tire and automobile repair work, and 
hunting on rare occasions.  He stated he used hearing 
protection devices during civilian life, but that they had 
not been available during service.  

At his VA orthopedic examination in August 1995 the veteran 
reported he incurred knee injuries during active service when 
he was struck by a truck while walking through the bush.  The 
examiner noted the veteran arose from his chair in a normal 
manner and walked with a normal gait.  The knees did not 
appear to be abnormal.  There was no evidence of effusion or 
tenderness and the ligaments were intact.  Range of motion 
revealed flexion to 130 degrees and full extension.  He was 
able to squat and return to the upright position easily 
without pain.  It was noted he could walk on his toes, heels, 
and medial and lateral aspects of his feet without 
difficulty.  The diagnoses included essentially normal right 
and left knees, with X-ray evidence of minimal degenerative 
changes to the left knee.

In an August 1995 application for VA benefits the veteran 
reported he had been run over by a truck in the Spring of 
1955.  

VA audiology and ear disease examinations in November 1997 
noted the veteran complained of constant bilateral tinnitus.  
He reported he first noticed this problem approximately 20 
years earlier and that it had increased in severity since 
that time.  No opinion as to etiology was provided.  

At his VA orthopedic examination in November 1997 the veteran 
reported that in 1954 he had been hit by a truck and that he 
had experienced problems with his knees since he awoke in the 
hospital after that accident.  The examiner noted he 
ambulated in a normal manner.  There was no evidence of 
deformity, effusion, or tenderness to palpation, except on 
movement of the patellae.  Range of motion revealed painless 
flexion to 120 degrees, right, and 95 to 100 degrees, left, 
but the examiner noted the findings were of questionable 
value because the veteran was unable to relax for the 
examination.  The diagnoses included bilateral patellofemoral 
syndrome.  

In his April 1998 notice of disagreement the veteran reported 
he had initially received treatment for his tinnitus in 
approximately 1979.  He stated he had not been treated for 
the disorder prior to that date and that the records of his 
early private treatment were unavailable.  In subsequent 
statements in support of his claims he reiterated that his 
tinnitus was due to artillery noise exposure during service.  
He reported that after service he had hunted mostly with a 
bow and arrow and that his occupational noise exposure, in 
essence, had been minimal.

Private medical records dated in July 2001 show the veteran 
reported he had experienced knee problems since having been 
hit by a truck during service.  The diagnoses included 
chronic osteoarthritis to the knees without opinion as to 
etiology.

At his personal hearing in August 2001 the veteran testified 
that he experienced tinnitus after firing big guns during 
service, but that it had resolved after a few days.  He 
stated his symptoms had recurred in approximately 1979 after 
he was divorced and also claimed the disorder had been 
aggravated by his emotional problems.  He reiterated his 
report that he had not been exposed to loud noises after 
service.  He testified that he had incurred injuries to his 
knees when he was hit by a truck one night while crossing a 
path after he and another serviceman had been taken to the 
woods for punishment.  He claimed he had no memory of events 
after having been hit, but that had been hospitalized for 4 
to 5 days with treatment to both knees.  

On VA orthopedic examination in April 2003 the veteran 
reported that in 1955 he had been hit by a truck on the left 
side and knocked unconscious.  He stated he had been kept 
overnight and returned to light duty the next day.  He 
claimed he had experienced knee problems since that accident.  
The examiner noted the veteran walked with a slight waddling 
gait.  There were reports of discomfort and sensitivity to 
light touch to the patellae, with relief of discomfort on 
pressure against the popliteal spaces.  There was 
hyperextension of the knees to approximately 3 to 4 degrees.  
Left knee flexion was to 140 degrees with pain at the end 
point.  Right knee flexion was to 120 degrees with pain in 
the last 10 degrees of flexion.  Ligaments were intact to the 
right knee and showed moderately severe looseness to the left 
medial collateral ligament.  The diagnoses included right 
patellar spurring, left patellar spurring with joint spur, 
bilateral genu varus, and left medial collateral ligament 
looseness.  The examiner noted that from his history the 
veteran had trauma to both knees, but that no one knee was 
causing any problem to the other.  It was noted the knee 
disorders were not believed to be related, except by common 
injury.  

A September 2003 report noted, in essence, that while it was 
possible the veteran's patellar spurring was due to previous 
trauma, it was unlikely the right knee disorder had been 
caused by his service-connected left knee disability.  It was 
also noted that the right knee disorder had not been 
aggravated by the service-connected disability.  The examiner 
stated his opinion was based upon over 40 years of experience 
in evaluating musculoskeletal problems.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2003).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

Based upon the evidence of record, the Board finds the 
veteran's present right knee and tinnitus disabilities were 
not incurred during or as a result of any incident of active 
service.  The service medical records are negative for 
complaint, diagnosis, or treatment for a right knee disorder 
or tinnitus and the evidence shows these disorders were first 
manifest many years after the veteran's separation from 
active service.  The competent evidence of record 
demonstrates the disorders were not incurred in or aggravated 
by service, nor as a result of a service-connected 
disability.  The Board finds the April and September 2003 VA 
opinions in this case are persuasive that the veteran's 
present right knee disorder is not proximately due to his 
service-connected left knee disability.

Although the April 2003 VA examination report noted the 
veteran's history indicated his knees had been injured in a 
common accident during service, the report of a history of a 
right knee injury having been incurred at that time is 
inconsistent with the records contemporaneous to his service 
and to his initial June 1955 service connection claim.  There 
is no corroborating evidence of a right knee injury having 
been incurred during service nor of the veteran having 
injured his left knee in an accident involving a motor 
vehicle.  Service medical records and statements provided by 
the veteran and 2 fellow servicemen show he injured his left 
knee in June 1955 when he fell while walking down stairs to a 
parking lot.  Therefore, the Board finds the April 2003 VA 
examiner's opinion, to the extent it indicates a right knee 
injury was incurred during service, has no probative value.  
See Reonal v. Brown, Vet. App. 458 (1993) (holding that an 
opinion based upon an inaccurate factual premise has no 
probative value); see also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by any additional medical comment, does not constitute 
competent medical evidence); Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to service 
origin).

Although the veteran believes he has right knee and tinnitus 
disabilities as a result of active service, he is not a 
licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds service connection for 
right knee and tinnitus disabilities is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for tinnitus is denied.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



